Citation Nr: 1040343	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left forearm or left 
thumb neuropathy. 

2.  Entitlement to a rating in excess of 20 percent for a lower 
back disability.  

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for residuals 
of a fractured left thumb.

6.  Entitlement to a rating in excess of 20 percent for residuals 
of a right tibia/fibula fracture with hip involvement.

7.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to May 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At his hearing before the Board, the Veteran testified that he 
was currently rated as 100 percent disabled by the Social 
Security Administration (SSA) for his back, leg, and left thumb.  
A June 2008 document indicates that to be the case, although a 
March 2008 record from the SSA shows otherwise.  

Nevertheless, the Court of Appeals for Veterans Claims (the 
Court) has held that relevant medical records from SSA, 
pertaining to any original or continuing award of disability 
benefits, should be requested and associated with the claims file 
before a decision is rendered on a Veteran's claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this 
case, several years have passed since an effort to obtain SSA 
records was made, and considering the Veteran's testimony in the 
interim that he is in fact receiving SSA disability, the Board 
concludes that an additional attempt should be made to obtain the 
SSA records, particularly in light of the fact that the Veteran 
testified that he was receiving SSA for the specific disabilities 
that are on appeal before the Board.  

Additionally, given the uncertainty of what the SSA records may 
hold, and given the fact that per the Veteran's testimony he was 
awarded SSA disability for the very disabilities that are 
currently on appeal to the Board, all of the issues that are on 
appeal must be remanded. 

At his hearing, the Veteran also indicated that his right knee 
had essentially worsened since his last examination.  The Veteran 
also reported that he had recently gone to the VA emergency room 
at Bay Pines because his right knee had swollen up.  However, 
given that these records were first mentioned at the Veteran's 
hearing, they have not yet been obtained.  Efforts to obtain them 
should be made, and a new examination scheduled.  

Additionally, the Veteran was provided with a VA examination of 
his back in March 2010, but the Veteran's claim has not been 
readjudicated since that time.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request copies of 
any records relating to an award of SSA 
benefits to the Veteran.  All efforts to 
obtain SSA records should be fully 
documented, and a negative response should 
be provided if records are not available.

2.  Obtain copies of the Veteran's VA 
treatment records dated from May 2009 to 
the present.

3.  Schedule the Veteran for a VA 
orthopedic examination to evaluate the 
nature and severity of his right knee 
disability.  

4.  Conduct any additional development that 
is logically indicated following review of 
any records obtained as a result of this 
Remand.  

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


